DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: corresponding claims filed on 10-09-2020.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) (International) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-21-2021 and 03-03-2021 are in compliance with the provisions of 37 CFR 1.97


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “input”, “backup input” and “output” recited claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 2-9, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

 
Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “input” to  “input circuit” because the term circuit has been found by the courts to recite sufficient structure. Similarly, adding circuit to the other terms would recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0018959 (hereinafter Yu ) in view of U.S. Patent No. 6,100,664 (hereinafter Oglesbee).
As per claims 1, 10, 14, Yu discloses an uninterruptible power supply (UPS), comprising: (¶ [0020] states “FIG. 1 illustrates a block diagram of a UPS”) 
an input configured to receive input power; (¶ [0033] states “The input 102 is constructed to receive power from an external AC power”) 
a backup input configured to receive backup power from a backup power source; (Fig. 1 illustrates input to bus 120 that receives alternate power from battery 114) 
an output configured to provide output power to a load from at least one of the input power or the backup power; (Fig. 1 further illustrates output 104 power that is delivered to a “load”. At least  ¶ [0029], [0048]) 
an inverter coupled to the input, the backup input, and the output, and configured to provide inverter-output current; (ac/dc 106; Fig. 1) 
a sensor configured to detect a parameter indicative of the inverter-output current; (detecting inverter output current 310 and using current compensator 306 to generate the desired output current; ¶ [0045, Fig’s 3) 

at least one controller coupled to the sensor and configured to: (controller 118 (device 300) coupled inverter output current 313: Fig. 3)
determine [[ power disturbance with primary power ]]  and (The UPS may open the bypass switch to disconnect the failed power source from the load and/or close a switch between an inverter (e.g., inverter switch 122)
turn off the inverter [[ based on power disturbance with primary power ]]. (¶ [0052] states that the “UPS 100 disconnects the first power source (i.e. input power 102) from the load.  Disconnecting the first power source from the load may include transmitting a control signal to a switch (e.g., bypass switch 110) coupled between the first power source and the output.  In act 504, the UPS 100 connects a second power source to the load.  Connecting the second power source to the load may include transmitting a control signal to a switch (e.g., inverter switch 122) between the second power source (e.g., battery 114) and the output.”. In other words, the path for delivering power to load 104 is now conducted through dc/dc 16, inverter dc/ac 108 and inverter switch 1222 without the need for inverter 106 that is used for primary power source. 

Yu does not distinctly disclose the following:
determine that the relay has closed;
the determination that the relay has closed [[based on current]] . 
However, Oglesbee discloses the following:

the determination that the relay has closed [[ based on current ]] (switch 130 on based on current threshold value not reached (i.e., conduction interval); Fig. 3)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Yu and Oglesbee because both references are in the same field of endeavor. Oglesbee’s teaching of determining the state of the switch based on current threshold value being above a threshold value would enhance Yu's system because it allows the system to operate in alternative power mode and minimize electromagnetic interference.
As per claims 2, 11, 15 Yu as modified discloses wherein the at least one controller is configured to: determine that the relay has closed based on the parameter indicative of the inverter-output current. (Yu discloses detecting inverter output current 310 and using current compensator 306 to generate the desired output current; ¶ [0045, Fig’s 3) , (Oglesbee discloses a switch 130 on based on current threshold value not reached (i.e., conduction interval); Fig. 3)
As per claim 3, Yu as modified discloses wherein the at least one controller is configured to: determine that the relay has closed based on a derivative value of the inverter-output current. (Oglesbee discloses a switch 130 on based on current threshold value not reached (i.e., conduction interval); Fig. 3)
As per claims 4, 12, 16 Yu as modified discloses wherein the at least one controller is coupled to the relay and configured to: detect that the inverter-output current exceeds a threshold; and determine that the relay has closed based on the detection that the 
As per claim 7, Yu as modified discloses  further comprising a second input configured to receive second input power and provide the second input power to the relay. (Yu; discloses power from “AC source” input and battery; Fig. 1, abstract) 
As per claims 8, 19, Yu as modified discloses wherein the sensor is configured to detect the inverter-output current at an output of the inverter. (Yu discloses detecting inverter output current 310 and using current compensator 306 to generate the desired output current; ¶ [0045, Fig’s 3) , (Oglesbee discloses a switch 130 on based on current threshold value not reached (i.e., conduction interval); Fig. 3)
As per claims 9, 20 Yu as modified discloses wherein the sensor is configured to detect a current at an input of the inverter as the parameter indicative of the inverter-output current. (Yu discloses detecting inverter output current 310 and using current compensator 306 to generate the desired output current; ¶ [0045, Fig’s 3) , (Oglesbee discloses a switch 130 on based on current threshold value not reached (i.e., conduction interval); Fig. 3)
 



Allowable Subject Matter
Claims 5-6, 13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2017/0163086 by Bach which discloses the invention directed to a  UPS system comprising: a plurality of UPS's configured to be coupled in parallel, each UPS comprising: a bypass line selectively coupled between an input and an output via a bypass switch, wherein the bypass switch is configured to close in a first mode and to 
open in a second mode, and a controller coupled to the plurality of UPS's and configured to, in response to a determination that input power is at a desired level, control the bypass switch of a first UPS in the plurality of UPS's to operate in the first mode and provide a continuous output current waveform with an RMS value to the load, and selectively control the bypass switch of each other UPS to operate in the first mode such that an output current waveform provided by each UPS includes at least one delay period. 
 



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov